Citation Nr: 0210089	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  98-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1998 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the claim.

This case was previously before the Board in April 1999, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO substantially complied with the remand directives.  
Accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's nonservice-connected left ear is considered 
as having Level I hearing for VA purposes.

3.  The most recent audiological evaluation, conducted in 
February 2002, indicates Level VII hearing for the service-
connected right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss of the 
right ear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.326, 3.655, 
4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2001); VAOPGCPREC 
32-97; Boyer v. West, 210 F. 3d 1351 (Fed. Cir. 2000); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents, including the April 1998 Statement of the 
Case, correspondence dated in December 2001, and the April 
2002 Supplemental Statement of the Case.  In addition, the RO 
addressed the applicability of the VCAA to the facts of this 
case by the December 2001 correspondence, and the April 2002 
Supplemental Statement of the Case, including the fact that 
VA would request records from the sources identified by the 
veteran.  Further, it does not appear that the veteran has 
identified any pertinent evidence that has not been obtained 
or requested by the RO.  Thus, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, including the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.

The Board notes that this case was remanded in April 1999 to 
comply with the veteran's request for a personal hearing 
conducted before personnel at the RO, but no such hearing has 
occurred.  Consequently, in an August 2002 statement, the 
veteran's representative contended that the case should be 
remanded again to comply with this hearing request.  However, 
the record reflects that the RO did schedule a hearing with 
respect to this case for June 2000, but that the veteran 
canceled this hearing by a May 2000 statement.  He indicated 
in this statement that he would contact the RO at a later 
time to re-schedule, but no further communication appears to 
be on file from the veteran regarding his hearing request.  
Moreover, the RO, in the December 2001 correspondence, 
specifically requested that the veteran inform them if he was 
ready to re-schedule his hearing, and no response appears to 
be on file regarding this request.  Further, in a July 2002 
statement, the veteran's local representative stated, in 
part, that the provisions of the remand had been complied 
with, and that the case was now returned to the Board for 
further review.  Therefore, the Board finds that the RO 
attempted to comply with the veteran's hearing request, to 
the extent permitted by the cooperation of the veteran, and 
inasmuch as the veteran has not indicated that he is ready 
for a re-scheduled hearing, no remand is required.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist 
is not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).


Background.  Service connection was established for right ear 
hearing loss by an October 1981 rating decision.  This 
decision noted, in part, that manifestation of sensorineural 
hearing loss of the right ear was diagnosed within one year 
presumptive period following the veteran's separation from 
active military service.  A 10 percent rating was assigned, 
effective June 23, 1981.

The veteran initiated his current increased rating claim by a 
December 1997 statement, in which he reported that his 
hearing had become worse.  By correspondence dated in March 
1998, the RO stated that the 10 percent rating was the 
highest assignable for hearing loss in a single ear, and that 
a higher evaluation was not assignable unless the veteran had 
complete hearing loss in the left ear as well.  The veteran 
appealed this decision to the Board.

In April 1999, the Board remanded the case for the veteran to 
be accorded a personal hearing before personnel at the RO, as 
well as any additional development deemed necessary by the 
RO, to include a new VA audiometric examination.

The record reflects that the veteran was scheduled for an RO 
hearing in June 2000, but that he canceled this hearing by a 
May 2000 statement.  He reported that he was unable to report 
to this hearing due to his recent employment, and that once 
he had completed his probationary period and was able to take 
time off, he would be in contact again.

The veteran underwent a VA audiological evaluation in 
February 2002.  At this examination, the veteran's chief 
complaint was not being able to hear people when they were 
talking on the right side of his head; difficulty trying to 
hear and understand people on the telephone in the right ear; 
and having to sleep on the right side so that his left ear 
could hear other sounds at night.  The audiological 
evaluation itself revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
70
70
65
60
60
64
LEFT
10
10
5
15
5
8

Speech recognition scores were 52 percent for the right ear, 
and 96 percent for the left ear.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 
25,202-25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
The amended criteria became effective on June 10, 1999.  
Under the new criteria, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-25210 
(codified at 38 C.F.R. § 4.86).  Further, when the average 
puretone threshold is 30 decibels at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  
(The latter regulation applies only where there is total 
deafness in the nonservice-connected ear.).  Therefore, the 
veteran's nonservice-connected left ear is assigned to Level 
I.  See also VAOPGCPREC 32-97; Boyer v. West, 210 F. 3d 1351 
(Fed. Cir. 2000).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 10 percent for right 
ear hearing loss.

Initially, the Board notes that the February 2002 VA 
audiological evaluation shows that all four specified 
frequencies for the service-connected right ear are in excess 
of 55 decibels.  However, the average puretone threshold 
average of 64 corresponds to Level V hearing on Table VIa, 
while the results correspond to Level VII hearing on Table 
VI.  In short, the Table VI results in the higher numeral 
designation for rating purposes, and will be used in 
evaluating the service-connected disability.

With respect to the nonservice-connected left ear, the Board 
notes that the February 2002 VA audiological evaluation does 
not show total deafness of both ears.  In fact, the results 
for the left ear reflect that the veteran does not have a 
hearing loss disability of this ear pursuant to 38 C.F.R. 
§ 3.385, nor evidence of hearing loss pursuant to Hensley, 
supra.  Consequently, the nonservice-connected left ear has 
Level I hearing for VA purposes.

The numeral designations of Level VII for the service-
connected right ear, and Level I for the nonservice-connected 
left ear, does not warrant a rating in excess of 10 percent 
under Table VII.  Accordingly, the veteran's claim for an 
increased rating must be denied.

The Board notes that the RO also considered the possibility 
of an extraschedular rating for the veteran's right ear 
hearing loss under 38 C.F.R. § 3.321(b)(1).  However, nothing 
in the record indicates that he has had any periods of 
hospitalization due to this disability.  Moreover, the 
veteran's May 2000 statement indicates that he is currently 
employed, and none of his subsequent statements reflect that 
his right ear hearing loss has caused marked interference 
with employment.  Therefore, consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted in the instant case.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his right ear hearing 
loss.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

